            Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 1 of 29
                                                                                                       FILED
                                                                                               EAsr~Hivty88tR1cr c~f,
                                                                                                            TRICTA
                                                                                                                    ,wSAs
                                 In the United States District Court                                  AUG O8 2019
                                    Eastern District of Arkansas
                                         Pine Bluff Division

'Jerry Rochelle, on behalf of himself
 and all others similarly situated                                                              Plaintiff

V.                                   Case No.     s, 9- r v- 2.s:5          Kt-tl3
Faber and Brand L.L.C.                                                                          Defendant


                                      Complaint - Class Action

       1.      Defendant Faber and Brand L.L.C., attempted to collect consumer debts

from Plaintiff Jerry Rochelle, and putative class members through standardized,

form debt collection complaints filed in Arkansas state courts that falsely,

deceptively, and misleadingly averred that the date the amount of debt came due

was on the same date Crown Asset Management, LLC, (Crown Asset Mgmt.),

assigned the accounts to Faber and Brand, L.L.C., for collection. 1

       2.      The averment in the standardized, form debt collection complaints that

the date the amount of the debt came due was the same date Crown Asset

Management, LLC, assigned the accounts to Faber and Brand, L.L.C., for collection

is literally false, and violates the Fair Debt Collection Practices Act's and the

Arkansas Fair Debt Collection Practices Act's prohibition against debt collectors

using false representations to collect debts.

       3.      The Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692, et seq.

and the Arkansas Fair Debt Collection Practices Act (AFDCA), Ark. Code Ann. §

17-24-501, et seq., broadly prohibit false, deceptive, misleading statements in debt


1
  Exhibit 1, Count I - 'l[ 13, Count II - 'l[ 9, Count III - 'l[ 10, and Count IV - 'l[ 10, ("That said amount
became due on or about March 19, 2018.") and attached Business Records Affidavit ("The above
referenced account was assigned to Faber and Brand LLC on 03/19/2018 for the purpose of
collections.").
                                                    This case assigned to District      mge ;J3          a.Jtu--
                                                    and to Magistrate Judge . .            .   Jtl ~ ·. ·
          Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 2 of 29



collection attempts and unfair or unconscionable collection methods. 15 U.S.C. §§

1692e and 1692f; Ark. Code Ann.§§ 17-24-506 and 17-24-507.

         4.   In enacting the FDCPA, Congress found that: "[t]here is abundant

evidence of the use of abusive, deceptive and unfair debt collection practices by

many debt collectors. Abusive debt collection practices contribute to the number

of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions

of individual privacy." 15 U.S.C. § 1692(a).

      5.      Because of this, courts routinely hold that "[t]he FDCPA is a broad

remedial statute and its terms are to be applied 'in a liberal manner."' Weast v.

Rockport Financial, Inc., 115 F.Supp.3d 1018, 1021 (E.D. Mo. 2015) (internal citations

omitted).

     6.       The FDCPA encourages consumers to act as a "private attorney

general" to enforce the statute. Tolentino v. Friedman, 46 F.3d 645, 651-652 (7th Cir.

1995).

     7.       The FDCPA applies to debt collection lawsuits against consumers. See

Demarais v. Gurstel Chargo, P.A., 869 F.3d 685 (8th Cir. 2017); Haney v. Portfolio

Recovery Assocs., LLC, 837 F.3d 918 (8th Cir. 2016).

     8.       Plaintiff Jerry Rochelle seeks to enforce those policies and rights which

are expressed through the FDCPA and the AFDCPA.


                                       Jurisdiction

     9.       Jurisdiction of this Court arises under 28 U.S.C. §§ 1331, 1367, and 15

U.S.C. § 1692k(d).




                                                                                          2
      Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 3 of 29



      10.   This action arises out of Faber and Brand L.L.C.' s violations of the

FDCPA and the AFDCPA, in their illegal efforts to collect a consumer debt from

Rochelle and the putative class members.

      11.   Venue is proper in this District because the acts and transactions

occurred here, Plaintiff Jerry Rochelle resides here, and Defendant Faber and

Brand L.L.C. transacts business here.

     12.    Faber and Brand, L.L.C., has transacted business within Arkansas by

attempting to collect debts through litigation from Plaintiff Jerry Rochelle while he

was within and permanently residing within Arkansas.


                                         Parties

                                Plaintiff Jerry Rochelle

     13.    Jerry Rochelle is a citizen of Arkansas, residing in Jefferson County,

Arkansas, and is a "consumer" as that term is defined by 15 U.S.C. § 1692a(3) and

Ark. Code Ann.§ 17-24-502(2).


                          Defendant Faber and Brand, L.L.C.

     14.    The term "debt collector" has two prongs:

            (a)   any person who uses any instrumentality of interstate commerce

                  or the mails in any business the principal purpose of which is the

                  collection of any debts; or

            (b)   any person who regularly collects or attempts to collect, directly

                  or indirectly, debts owed or asserted to be owed or due another.

                  15 U.S.C. § 1692a(6) and Ark. Code Ann.§ 17-24-502(5)(A).

     15.    Lawyers and law firms engaged in debt collection litigation are debt

collectors under the FDCPA and the AFDCPA, respectively. See e.g. Heintz v.

                                                                                       3
          Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 4 of 29



    Jenkins, 514 U.S. 291, 115 S. Ct. 1489, 131 L. Ed. 395 (1995); McMullen v. McHughes

    Law Firm, 2015 Ark. 15,454 S.W.3d 200 (2015).

         16.   Faber and Brand, L.L.C. (Faber and Brand) is a foreign limited liability

    company operating from 6750 S. New Town Avenue, Columbia, MO 65203.

         17.   Faber and Brand is a law firm.

         18.   Faber and Brand is a "debt collector" within the meaning of 15 U.S.C. §

1692a(6) and Ark. Code Ann.§ 17-24-502(5)(A).

         19.   Faber and Brand uses instrumentalities of interstate commerce or the

mails in its business the principal purpose of which is the collection of debts,

including defaulted credit card debts purchased by debt buyers and collection

agencies like Crown Asset Mgmt.

         20.   Faber and Brand regularly collects or attempts to collect, directly or

indirectly, debts owed or asserted to be owed or due another, including Crown

Asset Mgmt.

         21.   Faber and Brand devotes a substantial percentage of its business and

resources to debt collection.

         22.   Faber and Brand derives a substantial amount of its revenue from debt

collection.

         23.   Faber and Brand markets itself to clients as a debt collector for

hospitals, credit card companies, insurance companies, banks, and collection

agencies. 2




2
 See e.g. https://www.faberbrand.com/ and https://www.faberbrand.com/client-services
(last checked August 4, 2019).



                                                                                          4
          Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 5 of 29



         24.   Faber and Brand maintains a payment portal on its website for

    consumers to make payments towards debts it collects. 3

         25.   In the year preceding the filing of this civil action, Faber and Brand

filed thousands of debt collection lawsuits in Arkansas, and many more in the

states of Arizona, Kentucky, Missouri, Nevada, New Mexico, and Oklahoma.


                                      Factual Allegations

         26.   Within one year immediately preceding the filing this pleading, Faber

and Brand attempted to collect from Rochelle a financial obligation primarily for

personal, family or household purposes, which is therefore a "debt" as that term

in defined by 15 U.S.C. § 1692a(5) and Ark. Code Ann. § 17-24-502(4), namely a

defaulted Synchrony Bank credit account.

         27.   Synchrony Bank is an FDIC insured bank that operates under federal

banking law.

         28.   Synchrony Bank offers credit financing for credit accounts branded for

various retail stores and medical costs.

         29.   Rochelle applied for and received a Care Credit credit card issued by

Synchrony Bank to pay for personal medical expenses.

        30.    Rochelle defaulted on his Synchrony Bank account in July 2015.

        31.    Crown Asset Mgmt. purchased portfolios of defaulted Synchrony Bank

accounts that included the Rochelle's defaulted credit account.




3
    See https: / /www.faberbrand.com/make-a-payment (last checked August 4, 2019).



                                                                                        5
        Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 6 of 29



       32.   Crown Asset Mgmt. retained Faber and Brand to collect some of the

 defaulted Synchrony Bank accounts from Arkansas consumers, including

 Rochelle's defaulted Synchrony Bank account, through litigation.

      33.    Crown Asset Mgmt. provided an affidavit to Faber and Brand to use as

 exhibits to their debt collection lawsuits against Arkansas consumers.

      34.    These affidavits were signed by Christi Mackiewicz, the Legal

 Document Specialist for Crown Asset Mgmt.

      35.    In these affidavits, Mackiewicz attested to the date Crown Asset Mgmt.

• assigned the account to Faber and Brand on a certain date.

      36.    Faber and Brand's pattern and practice in collecting these defaulted

 Synchrony Bank accounts was to file debt collection complaints in District and

 Circuit Courts in Arkansas with Crown Asset Mgmt. as the named plaintiff and

 allege four causes of action: breach of contract, suit on account, quantum meruit,

and account stated.

      37.    Under each section of the debt collection complaints setting forth these

four causes of action, Faber and Brand averred that "That said amount became

due on or about" the date Crown Asset Mgmt. assigned the account to Faber and

Brand for collection.

      38.    In truth, these amounts became due on the date Synchrony Bank

charged off the accounts (i.e., the date Synchrony Bank could no longer charge the

consumers' interest on the accounts under federal law).

      39.    And, the statute of limitations to sue Arkansas consumers to collect the

defaulted obligations began to run when the consumers defaulted on their

obligation to pay Synchrony Bank.



                                                                                        6
          Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 7 of 29



         40.   The averments Faber and Brand authored and made in these debt

    collection complaints that the amounts it sought to collect came due on the date

    Crown Asset Mgmt. placed the accounts for collection with Faber and Brand were

    literally false, deceptive, and misleading.

         41.   Literally false statements - like the averments made by Faber and

Brand - used by debt collectors to collect debt violate the FDCPA as a matter of

law. See e.g. Avila v. Rubin, 84 F.3d 226-227 (7th Cir. 1996).

         42.   The Federal Trade Commission (the FTC) has determined that, "Most

consumers do not know their legal rights with respect to the collection of old debts

past the statute of limitations." 4

         43.   Causes of action like suit on account, quantum meruit, and account

stated, have shorter statute of limitations (three years under Ark. Code Ann. § 16-

56-105(1), (2), and (3)) than causes of action for breach of a written contract (five

years under Ark. Code Ann.§ 16-56-111).

         44.   From the prospective of the unsophisticated consumer, this averment

would mislead and deceive the consumer to believe that the statute of limitations

to sue on the debt did not begin to run until Crown Asset Mgmt. hired Faber and

Brand to collect the debt. See e.g. Duffi; v. Landberg, 215 F.3d 871, 874-875 (8th Cir.

2000) (holding debt collection letter violated the FDCPA when it threatened to

collect attorney fees if the parties went to court when attorney fees were not

recoverable under Minnesota statute).




4
 See Federal Trade Commission Press Release dated January 30, 2012 found at:
https: / / www.ftc.gov/ news-events/ press-releases /2012 / 01 / under-Hc-settlement-debt-buyer-
agrees-pay-25-million-alleged, last checked August 4, 2019.



                                                                                                   7
          Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 8 of 29



         45.   Thus, the averments Faber and Brand authored in these debt collection

    complaints that the amounts it sought to collect came due on the date Crown

Asset Mgmt. placed the accounts for collection with Faber and Brand were not

only literally false, deceptive, and misleading - the averments were material as

well.

         46.   On October 18, 2018, Faber and Brand filed a civil action against

Rochelle in the Circuit Court of Jefferson County, Arkansas, for Crown Asset

Mgmt. to collect $6,525.31, the alleged balance due, under breach of contract, suit

on account, quantum meruit, and account stated causes of action.

         47.   Faber and Brand made the following averment four times within the

debt collection complaint it authored and filed: "That said amount became due on

or about March 19, 2018." 5

        48.    Mackiewicz' s Affidavit with respect to Rochelle's Synchrony Bank

account confirmed that March 19, 2018, was actually the date Crown Asset Mgmt.

placed the account with Faber and Brand for collection. 6

        49.    Defaulted debts become due much earlier than when a collection

agency and debt buyer like Crown Asset Mgmt. retains debt collection firms to

collect any type of accoui:i-t or obligation.

        50.    This averment was literally false, deceptive, misleading, and material

because Rochelle had defaulted on his Synchrony Bank account in July 2015, the

balance Rochelle purportedly owed to Crown Asset Mgmt. for the defaulted



5
  Exhibit 1, Count I - <_[ 13, Count II - <_[ 9, Count III - <_[ 10, and Count IV - <_[ 10, ("That said amotmt
became due on or about March 19, 2018.") and attached Business Records Affidavit ("The above
referenced account was assigned to Faber and Brand LLC on 03/19/2018 for the purpose of
collections.").
6
  Id.


                                                                                                                 8
          Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 9 of 29



Syn"chrony Bank account became due on January 17, 2016, and Crown Asset

Mgmt. placed Rochelle's account for collection with Faber and Brand on March 19,

2018.

        51.   Thus, the three-years statute of limitations for Faber and Brand to sue

Rochelle for suit on account, quantum meruit, and account stated had already by

October 18, 2018 - the date Faber and Brand filed the lawsuit against Rochelle.
                      '
        52.   Rochelle retained and paid counsel to represent him in the debt

collection litigation.

        53.   Rochelle answered and moved to dismiss the debt collection complaint

because the written instrument governing his Synchrony Bank account was not

attached as an exhibit to the debt collection complaint Faber and Brand filed as

required by Ark. R. Civ. P. l0(d).

        54.   The Circuit Court of Jefferson County, Arkansas, held a hearing on

Rochelle's motion to dismiss and granted Rochelle's motion to dismiss.


                                Class Action Allegations

        55.   Rochelle brings this claim on behalf of a class.

        56.   Rochelle's proposed class is defined under Fed. R. Civ. P. 23(b)(3) as all

individuals named a defendant in a complaint filed in an Arkansas court in which

the complaint:

        (a)   identified Crown Asset Mgmt. as the plaintiff;

        (b)   identified Faber and Brand as law firm for Crown Asset Mgmt.;

        (c)   sought to collect a debt for a Synchrony Bank account;

        (d)   averred that "said amount became due on or about" a certain date;




                                                                                        9
      Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 10 of 29



      (e)   that certain date was also contained in the affidavit attached as an

            exhibit as the date "[t]he above referenced account was assigned to

            Faber and Brand ... for the purpose of collections[;]" and

      (f)   was filed within one year prior to the filing of this civil action.

      57.   The class is so numerous that joinder of all members is not practicable.

      58.   The class has been affected by the same conduct. The common

questions of law and fact that predominate over any questions affecting only

individual members of the class include:

      (a)   whether Faber and Brand engaged in a practice of representing that the

            date the defaulted Synchrony Bank became due was the date Crown

            Asst Mgmt. placed the accounts with Faber and Brand for collection;

      (b)   whether Faber and Brand's averments in debt collection complaints

            that the date the defaulted Synchrony Bank accounts became due was

            the date Crown Asset Mgmt. placed the account with Faber and Brand

            for collection are false;

     (c)    whether Faber and Brand's conduct violates each of the following

            provisions of the FDCPA, 15 U.S.C. §§ 1692e, 1692e(2), 1692e(10), and

            1692f, and the AFDCPA, Ark. Code Ann. §§ 17-24-506(a), 17-24-

            506(b )(2), 17-24-506(b)(10), and 17-24-507(a).

     59.    Rochelle's claims are typical of the claims of the class members as all

are based on the same factual and legal claims. Rochelle and the class members

were uniformly subjected to the same conduct.

     60.    Rochelle will fairly and adequately represent the class members'

interests and has retained counsel qualified to pursue this litigation. Rochelle's



                                                                                      10
         Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 11 of 29



attorneys are experienced in prosecuting claims for consumers under the FDCPA

and the AFDCPA and handling FDCPA and AFDCPA class actions.

         61.   Rochelle is committed to vigorously pursuing his claims.

         62.   A class action is superior for the fair and efficient adjudication of the

class members' claims as Congress and the Arkansas Legislature specifically

envisioned class actions as the principal means of enforcing the FDCPA and the

AFDCPA, respectively. 15 U.S.C. § 1692k and Ark. Code Ann.§ 17-24-512. The

class members are generally unsophisticated consumers whose rights will not be

vindicated absent a class action. Prosecution of separate actions by class members

would also create the risk of inconsistent or varying adjudications resulting in the

establishment of inconsistent or varying standards and would not be in the best

interest of judicial economy.

     63.       A class action regarding the issues in this case does not create any

problems of manageability.


                            Count I - Violations of the FDCPA

     64.       Rochelle incorporates by reference all of the above paragraphs of this

complaint, as though fully stated herein.

     65.       The representation that the date the Synchrony Bank accounts became

due was the date Crown Asset Mgmt. placed the debts with Faber and Brand for

collection is false and violates the FDCPA, 15 U.S.C. §§ 1692e, 1692e(2), 1692e(10),

1692f.

     66.       Section 1692e provides:

     A debt collector may not use any false, deceptive, or misleading
     representation or means in connection with the collection of any debt.
     Without limiting the general application of the foregoing, the following
     conduct is a violation of this section ...

                                                                                           11
      Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 12 of 29




            (2) The false representation of-

                  (A) the character, amount, or legal status of any debt ... [or]

            (10) The use of a false representation or deceptive means to
                 collect or attempt to collect any debt or to obtain information
                 concerning a consumer ...

      67.   Section 1692f provides:

     A debt collector may not use unfair or unconscionable means to collect any
     debt.

     68.    As a result of Defendants' violations of the FDCPA, Rochelle,

individually, is entitled to statutory damages in an amount up to $1,000.00 under

15 U.S.C. § 1692k(a)(2)(A) and his actual damages under 15 U.S.C. §

1692k(a)(2)(A).

     69.    As a result of Rochelle's violations of the FDCPA, the class members

are entitled to statutory damages in an amount not to exceed the lesser of $500,000

or 1 per centum (1%) of the net worth of Faber and Brand under 15 U.S.C. §

1692k(a)(2)(A).

     70.    As a result of Faber and Brand's violations of the FDCPA, the class

members are entitled to actual damages under 15 U.S.C. § 1692k(a)(2)(A).

     71.    As a result of Faber and Brand's violations of the FDCPA, Rochelle and

the class members are entitled to an award of attorney's fees and costs under 15

U.S.C. § 1692k(a)(3) from Faber and Brand.


                       Count II - Violations of the AFDPCA

     72.    Rochelle incorporates by reference all of the above paragraphs of this

complaint, as though fully stated herein.




                                                                                     12
      Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 13 of 29



      73.   The representation that the date the Synchrony Bank accounts became

due was the date Crown Asset Mgmt. placed the debts with Faber and Brand for

collection is false, in violation of the AFDCPA, Ark. Code Ann.§§ 17-24-506(a), 17-

24-506(b)(2), 17-24-506(b)(10), and 17-24-507(a).

      74.   Section 17-24-506 provides:

      (a) A debt collector may not use any false, deceptive, or misleading
          representation or means in connection with the collection of any
          debt.

     (b) Without limiting the general application of subsection (a) of this
         section, the following conduct is a violation of this section ...

            (2) The false representation of:

                 (A) the character, amount, or legal status of a debt ... [or]

            (10) The use of a false representation or deceptive means to
                 collect or attempt to collect a debt or to obtain information
                 concerning a consumer ...

     75.    Section 17-24-507(a) provides:

     (a) A debt collector my not use unfair or unconscionable means to
         collect or attempt to collect a debt.

     76.    As a result of Faber and Brand's violations of the AFDCPA, Rochelle,

individually, is entitled to statutory damages in an amount up to $1,000.00 under

Ark. Code Ann.§ 17-24-512(a)(2)(A), and his actual damages under Ark. Code

Ann.§ 17-24-512(a)(1).

     77.    As a result of Faber and Brand's violations of the AFDCPA, the class

members are entitled to statutory damages in an amount not to exceed the lesser

of $500,000 or 1 per centum (1 %) of the net worth of Faber and Brand under Ark.

Code Ann.§ 17-25-512(a)(2)(B).

     78.    As a result of Faber and Brand violations of the AFDCPA, the class

members are entitled to actual damages under Ark. Code Ann.§ 17-24-512(a)(1).

                                                                                   13
        Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 14 of 29



        79.   As a result of Defendants' violations of the AFDCPA, Rochelle and the

class members are entitled to an award of attorney's fees and costs under Ark.

Code Ann. § 17-24-512(a)(A) from Faber and Brand.


                                     Jury Demand

        80.   Rochelle demands a trial by jury. U.S. Const. amend. 7 and Fed. R. Civ.

P.38.


                                    Prayer for Relief

        Rochelle prays that judgment be entered against Faber and Brand for
                                                                              ,
statutory damages, actual damages, costs of litigation and attorney's fees, and for

other such relief as may be proper and just.       -:l
                                         By:     t.
                                               Corey
                                               Ark. ~N~o..-'-~-,-:,c.,
                                               William T. Crowder
                                               Ark.BarNo.2003138
                                               CROWDER MCGAHA, LLP
                                               5507 Ranch Drive, Suite 202
                                               Little Rock, AR 72223
                                               Phone: (501) 205-4026
                                               Fax: (501) 367-8208
                                               cmcgaha@crowdermcgaha.com
                                               wcrowder@crowdermcgaha.com




                                                                                   14
         Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 15 of 29



                          In the United States District Court
                             Eastern District of Arkansas
                                  Pine Bluff Division

Jerry Rochelle, on behalf of himself
and all others similarly situated                                 Plaintiff

V.                          Case No. - - - - - - - -

Faber and Brand L.L.C.                                            Defendant


                             Complaint - Class Action

                                       Exhibit 1

     Complaint filed in Crown Asset Management, LLC v. JemJ Rochelle, Case No.
         35CV-18-1061, In the Circuit Court of Jefferson County, Arkansas
        Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 16 of 29




                                       .          s~
                IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ARKANSAS

CROWN ASSET MANAGEMENT, LLC
         Plaintiff,
    -vs-                                      CaseNo.3~-,~-/(!)(DI

JERRY ROCHELLE
          Defendant.


INSTRUCTIONS FOR SERVICE: Serve at residence- 9415 MIDDLE WARREN RD PINE
BLUFF, AR 71603-9243

                          COMPLAINT FOR MONEY DUE FOR BREACH OF
                           REVOLYING CREDIT CHARGE AGREEMENT

                                      Count I-Breach of Contract

COMES NOW the Plaintiff and for its cause of action against the Defendant(s) states as follows:

1. That Plaintiff is a LIMITED LIABILITY COMP ANY organized and existing under the laws of

    GEORGIA; the debt sued upon arose in and Plaintiffs cause of action accrued in the State of

   Arkansas.

2. That the Defendant resides in or may be found in JEFFERSON County, Arkansas and within the

   venue of this court.

3. Plaintiff is the holder of the Revolving Credit Charge Agreement ("Agreement") sued upon herein

   by virtue of the sale and assignment of said Agreement from Synchrony Bartle to various parties

   including and ultimately to Plaintiff.

4. That Defendant was issued a credit account pursuant to the Defendant's Agreement with

   Synchrony Bank.

5. That Defendant either made written application to Synchrony Bank for said credit card, or signed

   vaiious credit charge slips, or both, thereby agreeing in writing to the te1111s and conditions of said
                                                                      FILED IN MY OFFICE AND SUMMONS
   Agreement.                                                           ISSUED AT 2:<5 ( O'CLOCK .e_M
                                                                                  10-/8:$ DATE
                                                                         ~!TTE WOODS, SR., CLERK
                                                                         ~ Jwµ. (AJ kth., a::..
         Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 17 of 29




6. That the Defendant did utilize said credit or allow it to be used in the purchase of goods and

   services at various locations and thereby agreed to the tenns and conditions of said Agreement at

   the time it was issued to Defendant

7. That as a result of the use of said credit by Defendant, the Defendant did accrue certain

   indebtedness on said revolving credit charge account pursuant to the Agreement.

8. That Synchrony Bank fully perfonned under the tenns of the Agreement.

9. That in accord with normal business practices, Synchrony Bartle mailed itemized monthly billing

   statements to Defendant. Defendant did not object to any of the charges made on the monthly

   statements at issue herein, in writing, for over sixty (60) .days.

10. That Defendant acce;pted the charges shown on the monthly billing statements as demonstrated by

   Defendant's continued use of the account, payments made on the account, and the absence of any

   attempt to cancel the agreement between Defendant and Synchrony Bank despite having received

   the monthly billing statements for several months.

11. That Defendant failed to perform under the terms of the revolving retail credit charge agreement,

   and is therefore in breach.

12. That as a direct and proximate result of Defendant's breach, Synchrony Bartle was damaged in the

   amount claimed of S6525.31.

13. That said amount became due on or about March 19, 2018.

14. That Plaintiff, the cmrent owner of the Agreement, has made demand upon the Defendant for

   payment of the same, but the Defendant failed and/or refused to pay.




                                                     2
         Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 18 of 29




WHEREFORE, Plaintiff prays for Judgment against Defendant in the amount of:

               Amount claimed: $6525.31;

                hlterest: hlterest at the rate of 10.00% per annum from the date of Judgment until paid;



               All costs herein expended, including but not limited to court costs, sheriffs fees, and

               any fees for service of the summons.

                                       Count II-Suit On Account

COMES NOW the Plaintiff and pleads in the alternative for its cause of action against the Defendant

and states as follows:

1. Plaintiff restates and re-alleges each and every paragraph of Count I as if fully set forth herein.

2. That Plaintiff is a LIMITED LIABILITY COMP Al\TY organized and existing under the laws of

    GEORGIA.

3. That the cause of action herein accrued under the laws of the State of Arkansas; the Defendant

   resides in or may be found in JEFFERSON County, Arkansas and within the venue of this court.

4. That Defendant is presently indebted on the account and claim herein in the amount claimed of

   $6525.31 for credit extended by Synchrony Bank and used by the Defendant to purchase goods

   and/or services, hereinafter referred to as "items."

5. That all sums owed to Synchrony Bank are now due to the Plaintiff by virtue of assignment of said

   debt from Synchrony Bank to various parties and ultimately to the Plaintiff.

6. That said credit was provided at the instance, request, and/or authorization of said Defendant.

7. That the prices charged for the extension of credit for the Defendant to purchase such items are and

   were in each case reasonable; that said prices were the amounts specifically agreed upon between



                                                    3
          Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 19 of 29




     Synchrony Bank and Defendant, or m the alternative the usual and customary charges of

     Synchrony Bank.

8. That Defendant expressly, or in the alternative impliedly, promised and agreed to pay for said

     credit charges when due.

9.   That said amount became due on or about March 19, 2018.

10. That Plaintiff, the current owner of the Agreement, has made demand upon the Defendant for

     payment of the same, but the Defendant failed and/or refused to pay.




WHEREFORE, Plaintiff prays for Judgment against Defendant in the amount of:

                 Amount claimed: $6525.31;

                 Interest: Interest at the rate of 10.00% per annum from the date of Judgment until paid;



                 All costs herein expended, including but not limited to court costs, sheriffs fees, and

                 any fees for service of the summons.

                                        Count III-Quantum Meruit

COMES NOW the Plaintiff and pleads in the alternative for its cause of action against the I?efendant

and states as follows:

1. Plaintiff restates and re-alleges each and every paragraph of Count I and Count II as if fully set

     forth herein.

2. That Plaintiff is a LIMITED LIABILITY COMP ANY organized and existing under the laws of

     GEORGIA.

                                                     4
         Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 20 of 29




 3. That the Defendant resides in or may be found in JEFFERSON County, Arkansas and within the

     venue of this court.

 4. That Defendant is presently indebted on the account and claim herein in the amount claimed of

     $6525.31 for credit extended by Synchrony Bank and used by the Defendant to purchase goods

     and/or services, hereinafter referred to as "items."

 5. That the credit issued to Defendant to purchase said items was provided to and for Defendant.

 6. That said credit was provided at the instance, request, and/or authorization of said Defendant.

 7. That the prices charged for the extension of credit items are and were in each case reasonable; that

     said prices were the amounts specifically agreed upon between Creditor and Defendant, or in the

     alternative the usual and customary charges of said Creditor.

 8. That Defendant expressly, or in the alternative impliedly, promised and agreed to pay for said

    extension of credit immediately upon the providing thereof or promptly thereafter.

 9. That Creditor has, by virtue of Sale and Assignment, transferred all causes of action against

    Defendant related to the facts and issues set forth herein to various parties including and ultimately

    to Plaintiff.

 10. That said amount became due on or about March 19, 2018.

 11. That Plaintiff, the current owner of the Cause of Action, has made demand upon the Defendant for

    payment of the same, but the Defendant failed and/or refused to pay.




\VHEREFORE, Plaintiff prays for Judgment against Defendant in the amount of:

               Amount claimed: $6525.31

                                                     5
         Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 21 of 29




                Interest: Interest at the rate of 10.00% per annum from the date of Judgment until paid;



                All costs herein expended, including but not limited to court costs, sheriff's fees and any

                fees for service of the summons.

                                         Count IV-Account Stated

COMES NOW the Plaintiff on Count IV and pleads in the alternative for its cause of action against the

Defendant and states as follows:

1. Plaintiff restates and re-alleges each and every paragraph of Count I, Count II, and Count III as if

    fully set forth herein.

2. TI1at Plaintiff is a LIMITED LIABILITY COMP ANY organized and existing under the laws of

    GEORGIA.

3. That the Defendant resides in or may be found in JEFFERSON County, Arkansas and within the

    venue of this court.

4. ·111at Defendant had previous financial transactions related to the Agreement issued to Defendant

    by and at Defendant insistence and/or request.

5. That pursuant to said transactions, Synchrony Bank provided Defendant with statements of account

    to which Defendant did not object.

6. That pursuant to the tenns and conditions provided to Defendant in the Agreement that governed

    its use, Defendant made an unconditional promise to pay the amounts due resulting from use of

    said account.

7. TI1at the balance agreed to by the parties is $6525.31.




                                                     6
        Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 22 of 29




8. That Synchrony Barile has, by virtue of Sale and Assignment, transferred all causes of action

    against Defendant related to the facts and issues set forth herein to various partie'S· including and

    ultimately to Plaintif£

9. That Plaintiff, the current owner of the Cause of Action, has made demand upon the Defendant for

    payment of the same, but Defendant failed and/or refused to keep the promise to pay said balance.

10. That said amount became due on or about March 19, 2018.

11. That Plaintiff, the current owner of the Cause of Action, has made demand upon the Defendant(s)

    for payment of the same, but the Defendant(s) failed and/or refused to pay.




WHEREFORE, Plaintiff prays for Judgment against Defendant in the amount of:

              Amount claimed: $6525.31

               Interest: Interest at the rate of 10.00% per annum from the date of Judgment until paid;



              All costs herein expended, including but not limited to court costs, sheriffs fees and any

              fees for service of the summons.




                                                  7
       Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 23 of 29




                                  Respectfully Submitted,

                           FABER AND BRAND L.L.C.




                           BY:.   ~cJ)          ;J   ~
                           Bart S. Brand      AR #2005097
                           Joy N. Jackson     AR #2007278
                           Michael L. Foster AR #2010232
                           James J. Enfinger AR #2013025
                           P.O. Box 10110
                           Columbia, Missouri 65205-4000
                           (888) 233-3141
                           (573) 442-1072 FAX
                           ATTORNEY FOR PLAINTIFF




             THIS IS A COMMUNICATION FROM A DEBT COLLECTOR
      IN AN ATTEMPT TO COLLECT A DEBT. ANYINFORMATIONOBTAL"NED
                       WILL BE USED FOR THAT PURPOSE.

F&B Acct. No: 290971




                                      s
          Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 24 of 29




290971



                                                 BUSINESS RECORDS AFFIDAVIT

         COUNTY OF GWINNETT                                              Accolllll Debtor.    JERRY ROCHELLE

                                              }ss                        Account#:           4· P•&mi:ii 8952

         STATE OF GEORGIA                    }                          Principal Balance: $6525.31

         CRO'WN ASSET MA.~AGMENT, LLC

         vs.
         JERRY ROCHELLE

                   Personally appeared before·the iindersigned officer, duly authorized by law to administer oaths, Christi
         Mackiewicz, who, after first being duly sworn, deposes and states that she is a competent person over eightee11 years
         of age, and make the statements herein based upon personal knowledge of those account records maintained on the
         plaintiff's behalf.
                   I am the Legal Document Specialist for CRO"WN ASSET MANAGEl.\-IENT, a Georgia Limited Liability
         Company, v.-ilh offices is located at 3100 Brcckemidge BlYd Snite 725, Dulntlt GA 30096-7605 ("Crown"),
                   CROWN ASSET MAt"IAG.tvlENT, LLC is the current owner and_ assignee of the above-referenced account
         that originated with Synchrony Banlc.
                   The above refer,mced accollllt was assigned to Faber and Brand LLC on 03/19/2018 for the purpose of
         collections.
                   Based-upon information currently available, the balance ammmt stated above is true and accurate and has
         not been paid by the account debtor as of the time of forwarding this account.
                   Based upon my review of business records kept on behalf of Plaintiff, Defendant opened rui account on or
         about 06/05/2007, and L'1e account was charged off on 01/17/2016.
                   There has been no final judgment entered by a court of competent jurisdiction disnllowing any or all of the
         account balance.
                   Based upon information currently available, the account debtor is not protected under a Bankruptcy filing.
                   Based upon information currently available, the account debtor has not been released from liability on the
         debt.
                   Based upon information currently available, the account has not been the subject of fraud.
                   Based upon information currently available, the account debtor is not deceased.
                   Based upon infonnation currently available, there is no dispute, claim, action, suit, or proceeding pending
         or threatened with respect lo llie account


                                                               C\JJL ~~
                   FURTiillR AFFIA,"'iT SAYETH NOT.


                                                              Ciiiiifi1VIackiewicz
                                                              Legal Document Specialist
                                                              CROWN ASSET l\'IAl~AGEi\'lENT, LLC




     747P000412701
Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 25 of 29




         CARECREDIT/SYNCHRONY BANK                                            Cardholder Name: JERRY L ROCHELLE
                                                                              Account Number:      Pi4i!Hii M           -'13@
                                                                              Statement Closing Date:      06/17/2015



         Summary of Account Activity                                          Payment Information
         Previous Balance                                       $4,432.70     New Balance                                                  $4,351.46
         + New Purchases                                            SO.DO     Total Minimum Payment Due                                      $142.00
              Payments                                           $150.00      Payment Due Date                                            07/10/2015
         •I· Cre<lits, Fees & Adjustments (net)                     SO.OD
                                                                              PAYMENT DUE BY 5 P.M. EASTERN ON THE DUE DATE.
         +/- Interest Charge (net)                                 S68.76     We may conve~ your paymen! into an electronic de!:>il See
         New Balance                                            $4,351.46     reverse side.

         Cr•ditlimit                                            $5,000.00
         Avaitable Credit                                       $1,648.00     Late Payment Warning: If we do no: receive your Total
         Days in Billing Period                                        30     Minim:.im ?ayms.1t Due by the Payment Due Date listed a:iove,
                                                                              you may have to P2Y a late fee u~ to $38.00.
         Pay online for free at: mysynchrony.com                              Minimum Payment Warning: Making only the Total Minimum
         For Synchrony Bank customer service or to report your                Payment Due wiU in:rease the amo-J:it of interest yO'J pay and
         card lost or stolen, call 1-866-893-7864.                            the time it takes to re;:,ay your balance. For exampte:
         Best times to caU are Wednes:lay- Friday.                              If you make no                                I
                                                                                                   You will pay off And you will end u1
                                                                              additional charges the balance showo paying an estlmatec
                                                                              using this card and on this staiement     total of •••
                                                                               each month you        in about.-
                                                                                      oav ...
                                                                               Only t~e minimum              19 years               $13,816.00
                                                                                    :,ayment          i
                                                                                    S187.00                   3 years                56,723.00
                                                                                                      !!                            (Savings=
                                                                                                                                    S7,093.00)

                                                                              If you would like information at>o:.it credit counseling services,
                                                                              call 1-877-302-8797.




         Promotional Expiration Notification
         YOU MUSi PAY EACH PROMOTIONAL BALANCE IN FULL BY ITS EXPIRATION DATE TO AVOID PAYING DEFERRED
         INTER:ST CHARGES. PLEASE SEE TH: PROMOTIONAL PURCHASE SUMf.ll\RY SECTION ON iHiS STATEMENT
         FOR FURTHER DETAILS. YOU HAVE A PROMOTION($) EXPIRING ON 0i/18/16,




               • NOTICE: See reverse side and additional pages (if any) for important i:,fo:mation concerning your account.

      5.!C2
                                                                                                                                                   -I
                                              Total Minimum           Payment Due Date            New Balance              Account Number
                                                  Payment Due
                                                     $142.00                07/10/2015               $4,351.46




                                             Paymenl Enclosed:         $     DD DD D•DD
     •    New address or e-mail?
          Check the box at left and
          print changes on back

          JERRY L ROCHELLE

                                                                      Make Payment to: SYNCHRONY BANK
                                                                                       PO BOX 960061
                                                                                       ORLANDO, FL 32896-0061
Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 26 of 29

        Cardholder Name: JERRY L ROCHELLE                                                Account Number. 60191803 9351 8952
                                                                                         Statement Closing Date: 06/17/2015



        Promotional Purchase Summary
          Pro:noUonal             Promotional         Deferred         Tran Date      Description                                        Initial
            Expiration              Balanee       Interest Charge                                                                      Purchase
              Date                                                                                                                      Amount
                                                                                      Deferred lnteresUNc Interest If Paid In
           07/1812016                $1,220.00            $223.55     12/30/2014                                                          $1,971.00
                                                                                      Full
       A summary of your promotional purchase ls provided above.
       ~ you have a DEFERRED INTEREST/NO INTEREST IF PAID IN FULL promotion: To avoid paying Dele,red Interest Cha'9"S
       on triese promotion(s), y:v.1 ITXJSt pay the entire appli:able Promotional Balance by tne Promotional Explrati:::m Date. On a
       Fixed Payment (Extended Payment Plan) promotional purchase, the Interest Charge is billed monthly and included as pa~ of
       the Minimum Payment due.

       To make more than one payment see Make Payment To address or pay online at mysynchrony.com

      irransactlon Summary
         Tran Date       I   Pest Date    IReference N~mtier            IDesaiption                                          I       Amount
        06/1012015           06/10/2015    85~51251019TLT4A               PA\1,1ENT. THANK YOU                                          $150.00CR
                                                                          FEES
                                                                          TOTAL FEES FOR THIS PERIOD                                             $0.00
                                                                          INTEREST CHARGED
        06/17/2015           06/17/2015                                   INTEREST CHARGE ON PURCHASES                                          SBS.76
                                                                          TOTAL INTEREST FOR THIS PERIOD                                        $68.7!
                                                                2015 Totals Year-to-Date
                                           !Total Fees Charged in 2015                                     S0.00
                                           !Total Interest Charged in 2015                               $395.1B
                                           !Total Interest Paid in 2015                                  $119.00



       Interest Charge Calculation
                                                                Expiratio., Date         Annual           Balance Subject to      Interest Charge
                         Type of Balance                                               Percentage            laterest Rate
                                                                                       Rate(APR)
       Purchases                                                     NA                26.99%(v)                   S3,099.4S                    SBB.76
       Deferred lnteresVNo Interest ff Paid In Full              07/18/2016            26.99%(v)                   51.532.57                     S0.00
       (v) =Variable rate



       New Promotional Financing Plans
       This notice is to let you knov.• ab:x,t some promotio.ial financing plans t..,at may be available for yo'J when you use your card for
       future purchases. This is only a summary cf key terms. At. times. we may offer yo-..i other promotional financing plans for
       cet1ain purchases. Oe:ails of available promotions v.ill oe provided to you at the ti:TI& of your transactions. Nol all plans or all
       plan :,erio:fs will be aV2ilable at every retailer. For purposes of this notification, your   Purchase Annual Percentage Rate
       (" APR") is 26.99%. See the Interest Charge Calcuiation section of this billing statement to dete,rnine ff this APR Is variable. If
       a (v) is shown nex: tc your APR, this APR will vary with the market based on the prime rate. Subject to credit approval.
       Re;,Jlar account terms apply to non-;,romoti::mal purchases an:f, after promotion ends, to promotional purc."lase.

       No Interest If Paid Within Promotional Period
      (These can be advertised as Deferred' Interest pro.-n:,tions)
      Under t'lis promotion, no Interest Charges v.il! be assessed if the pi0motion2I purchase balance is paid in full vi.thin the
      promotional period. tf the prcmctional purchase ba!ance is not paid in full by the er.::I of the promotional period, interest will be
      imposed from the date of purchase at the Purchase APR stated above. Minimum or foce: mo.1th!)' payments are required. Thls
      pro:notion may be offered for periods of 6, 12, 18 or 24 months.

      Please keep this for your recordsJf you have any questions, please call us at the Customer Service number shown on your
      statement


      Cardholder News & Information
      In order to Pro!ect your a::::ount :>rivacy, we are una~le to provide a:count ~,rorrr.ation tc anyone other L'la,, the cardholder(s) or
      an autho:ized part).•. If you •Nish 10 pe:mit us to speak to an authorized party such as a spo-Jse a!Jo1.:t you:- a:=ount, please send
      w.itter: auth::,rtzation to the General lnauiries address.
                                                                                                                                                    -I
Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 27 of 29


         CARECREDIT/SYNCHRONY BANK                                                  Cardholder Name: JERRY L ROCHELLE
                                                                                    Account Number ·M          5         i       MM
                                                                                    Statement Closing Date:         01/17/2016



        Summary of Account Activity                                                 Pavment Information
        Previous Balance                                             S5,538.31      New Balance                                                      $0.00
         +     New Purchases                                             SO.Ol      Total Minimum Payment Due                                    $1,576.00
            Payments                                                       SO.DO    Payment Due Date                                            01/18/2016
        •!- Credits, Fees & k:!jus:ments (net)                      $6,538.31-      PAYMENT DUE BY 5 P.M. EASTERN ON THE DUE DATE.
        +/. Interest Charce (net)                                         SO.OD     We may convert your paymen!. into an electronic de::>iL See
        New Balance                                                        S0,00    reverse side.

        Cre:litUmit                                                 S6,000.00
        Available Credtt                                                  SO.DO     Late Payment Warning: If we do not re:eive your Total
                                                                                    Minimum Payment Due by the Payment Due Date listed above,
        Days in Billing Period                                               30
                                                                                    you may have to pay a late fee up to S37.00.
        Pay online for free at: mysynchrony.com
        For Synchrony Bank customer service or to report your
        card lost or stolen, call 1-866-893-7864.

        Best times lo call are Wednesday • Friday.



        Promotional Expiration Notification
        YOU MUST PAY EACH PROMOTIONAL BALANCE IN FULL BY ITS EXPIRATION DATE TO AVOID PAYING DEFERRED
        INTEREST CHARGES. PLEASE SEE THE PROMOTIONAL PURCHASE SUMMARY SECTION ON THIS STATEMENT
        FOR FURTHER DETAILS. YOU HAVE A PROMOTION(S) EXPIRING ON 07/15/16.


        Promotional Purchase Summary
          Pro..-notior.a!          Promotional            Deferred          Tran Date        OesCiiption                                        Initial
             Expiratio.o             Balance          Interest Charge                                                                         Purchase
               Date                                                                                                                            Amount
                                                                                             Oeferre:::l lnteresVNo Interest If Paid In
             01/18/2016                $1,500.00                 S0.00     0€/30/2015                                                            s1.so~.oo
                                                                                             Full
                                                                                             Deferre:::I lnteresvNo Interest ff Paid In
             07118/2016                $1,220.00                 SO.DO     12/30/2014                                                            S1,971.00
                                                                                             Full
        A su:nmary of your promotional p:.irchase is provided 2bove.
        ff you have a DEFERRED INTEREST/NO INTEREST IF PAID IN FULL promotion: Tc avoid payin, Deferred Interest Charges
        on these promotion(s), you must pay the entire appli::aole Promotional Balance by t~e Promotional Expiration Date. On a
        Fixed Payment (Extended Payme.1t Plan) promotional ;rurchase, the l:lterest Charge is billej monthly and included as part of
        the Minimum Payment due.

        To make more than one payment see IJ.ake Payme:it To address or pay online at mysynchrony.com.


      Transaction Summary
         Tran Date         I   Post Date     IReference Number               J Description                                            I      Amount

        01/17/2016             01/17/2016      F9072000100999990              CHARGE OFF ACCOUNT-PRINCIPALS                                   54,716.36 CR
        01/17/2016             01/17/2016      F9072000100999990              CHARGE OFF ACCOUNT •FINANCE                                     $1,858.95 CR
                                                                              CHARGES•
                                                                              FEES
        01/10.'2016            01/1012016                                     LATE FEE                                                                 $37.00
                                                                              TOTAL FEES FOR THIS PERIOD                                               537.00
                                                                              INTEREST CHARGED
        01/17,'2016            01/17/2016                                     INTEREST CHARGE ON PURCHASES                                              SO.DO
                                                                              TOTAL INTEREST FOR THIS PERIOD                                            $0.00
                                                                    2016 Totals Year-to-Date
                                               Total Fees Charged in 2016                                          $37.00
                                               TotaJ Interest Charge:! in 2016                                      SO.OD
                                               Total Interest Paid in 2016                                          SO.DO



               • NOTICE: See reverse side and a::lditionaf pages (if a:,yJ for impor~nt i:,formation concerning your aCCO'Jnt



                                                                                                                                                           -I
                                                   Total Minimum         Past Due       Payment                  New                 Acc:ount Number
                                                    Payment Due          Amount         Due Date               Balance
                                                     S1,576.00            SO.DO         01/18/2015               S000



                                                    Payment Enclosed:         $     DDD• D•DD
    •    New addi'ess or e-mail?
         ~~~~~~~~gbeo: :~       ~!:
                               nd
                                            Payment d~e includes S 0.00 past due. Please pay the past due amount PROM?TLY.
                                            NOTE: Yau have a Promotional Purchase Expirtng. See Promotional Purchase Summa,y For Details.


         JERRY L ROCHELLE

                                                                            Make Payment to: SYNCHRONY BANK
                                                                                             PO eox 9soo;1
                                                                                             ORLANDO, Fl 32896-0051
Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 28 of 29

       Cardholder Name:         JERRY L ROCHELLE                                     Account Number. 6019 1803 9351 8952
                                                                                     Statement Closing Date: 01/17/2016



       Interest Charge Calculation
                                                             Expirabon Dale            Ainual         Balance Subject lo      Interest Charge
                        Type of Balance                                             Percentage           Interest Rate
                                                                                    Rate(APR)
      Purchases                                                   NA                26.99%(v)                       SO.DO                   $0.00
      Deferred lnteresUN:, Interest If Paid In Full            01/18/2016           25.99%{v)                       SO.DO                   $().00
      Det'erreo lnterest/N:, Interest If Paid In Full          07/18,"2016          20.99~'..{v)                    so.co                   $().00
      (v) = Variable rale

      Cardholder News & Information
      State?na,t not provided to c.sstomer.
      In order tc protect your account privacy. we are unable to provide account info:mation to anyone ot:,e:- than the cardh:11der(s) or
      an ait.hcrize:i party. If you \vish to permit us to speak to an authorized party such as a spouse abcut y:>:ir account please send
      written authorization to the General ln0uiries address.




                                                                                                                                                -I
Case 5:19-cv-00255-KGB Document 1 Filed 08/08/19 Page 29 of 29




       synchrony
             BANK




                                     BILLorSALE
             Crown Asset {CBRfil:: PSCC CAD Bulk- December 2016

            For value received and in further consideration of the mutual covenants and
   conditions set forth in the Accounts Purchase Agreement (the "Agreement;, dated as
   December 9, 2016, by and between Synchrony Bank fonnerly known es GE Capital
   Retail Bank, RFS Holding Inc, and Retail Finance Credit Services, LLC., ( "Seller")
   and Crown Asset Management. LLC ("Buyer"), Seller hereby transfers, sells,
   conveys, grants, and delivers 10 Buyer, its successors and assigns, Viilhout recourse
   except as set forth in the Agreement, to the extent of its ownership, the Accounts as
   set forth in the Notification File (as defined in the Agreement), delivered by Seller to
   Buyer on December 17, 2016 and as further described in the Agreement.




                                                     Synch{_ony B~         ~

                                                    By:~~-f-~
                                                    Name: Lynne Fisher
                                                    Title: Attorney In Fact Lynne Fisher
